ALLEN V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-316-CR





JOSEPH ADRIAN ALLEN	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)
------------

On June 12, 2003, the trial court revoked Joseph Adrian Allen’s probation, adjudicated his guilt for aggravated robbery with a deadly weapon, and sentenced him to life imprisonment.  On August 20, 2003, the trial court entered its certification of defendant’s right to appeal in accordance with rule 25.2(a)(2).  
See
 
Tex. R. App. P.
 25.2(a)(2).  The certification states that this “is a plea-bargain case, and the defendant has NO right of appeal.” 

On June 12, 2003, appellant filed a pro se notice of appeal.  On August 21, we notified appellant that the certification indicating he had no right to appeal had been filed in this court and that this appeal would be dismissed unless he or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P.
 
25.2(d), 44.3.  No response has been filed.  Because the trial court’s certification affirmatively shows that appellant has no right of appeal, we dismiss the appeal.  
See
 
Tex. R. App. P. 
43.2(f); 
High v. State, 
115 S.W.3d 581, 582
 
(Tex. App.—Waco 2003, no pet.).

PER CURIAM



PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  November 6, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.